Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 31, 2019

                                      No. 04-18-00739-CV

                          IN THE INTEREST OF T.S.C., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00266
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        In this accelerated appeal, after we granted the State’s first motion for an extension of
time to file the brief, the State’s brief was due on January 28, 2019. See TEX. R. APP. P. 38.6(b),
(d). The day after the extended due date, the State filed a second motion for an extension of
time.
        The State’s motion for a five-day extension of time to file the brief is GRANTED. The
State’s brief is due on February 4, 2019.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court